   8:19-cr-00329-JFB-MDN Doc # 86 Filed: 09/21/21 Page 1 of 1 - Page ID # 128




                         IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

  UNITED STATES OF AMERICA,                     )
                                                )
                  Plaintiff,                    )
                                                )
         v.                                     )   CASE NO. 8:19CR329
                                                )
                                                )
                                                )                   ORDER
  WARREN L. MACKEY,                             )
                                                )
                  Defendant.                    )


       Defendant Warren L. Mackey moved the Court to permit one of his witnesses – a

Minneapolis-based forensic sleep expert – to testify via live remote

videoteleconferencing. (Filing No. 80).

       The Court, being fully advised in the premises, finds that the Motion should be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant Warren L. Mackey will be

permitted to call this witness via the Court’s videoteleconferencing system, subject to all

other applicable Federal Rules of Evidence.

                                          BY THE COURT:

Date: 9/21/2021                           s/ Joseph F. Bataillon
                                          Senior United States District Judge
